Case 2:18-mj-02624-DUTY Document 14 Filed 10/10/18 Page 1 of 5 Page |D #:53
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MINUTES - RULE 5/20 HEARING / DETEN'I`ION HEARING

 

 

 

 

 

 

 

Case No_ 18-MJ-2624 CourtSmart CS 10/10/2018 Date: October 10, 2018
Present: The Honorable Jean P. Rosenbluth , U.S. Magistrate Judge
Bea Martinez David Ryan N/A

Deputy Clerk Assistant U.S. Attorney Interpreter / Language
USA v. Michael Paul Miselis Attomey Present for Defendant:

Angel Navarro

 

 

 

ElPresent MCustody |:l Bond |:l Not present MPresent E(CJA |Il Retd |:| DFPD |:l Not present

I.

EL|§|:] E[|l:l l:l[jl:l

|:|

PROCEEDINGS: M lDENTITY HEARING El REMOVAL HEARING |:l PRELIMINARY HEARING
l:| RE POSSIBLE RULE 20 |:\ ARRIVAL OF PROCESS
l:l FURTHER PROCEEDINGS RE
Process |:| received l:l not received
Witness(es) CST |:] Exhibits Marked 13 See separate list.
Court orders that exhibits be returned to the respective counsel / party of record. l:| See receipt for Release of Exhibits to
Counsel.
Court finds defendant M to be the person [| not to be the person charged in the [] Indictment [] Inforination
Complaint.
Court finds [l probable cause l:| no probable cause to believe that the offense so charged has been committed and that
the defendant has committed it.
IT IS ORD Eé§,§lgm that thf gtfendant return to the originating district and proceedings be terminated in this district.
Defendant e cuted mwfaiveé‘ of Rights. |'_`| Proeess received. l:| Process not received.
Court ORDERS defendant Held to Answer to WeSf€m District of Virginia

 

E/Bond to transfer, if bail is posted. Defendant ordered to report on or before N 6 re Obv‘i'\ M:, Ci¢~'LL QW\/VL!J lou 'p\‘@`;&

Final commitment and warrant of removal to issue directing the U. S. Marshal to return lthe defendant to the district of `9 DV
origin. Date issued: By:
E F mal commitment and warrant of removal are ordered stayed until

 

 

 

 

 

 

 

 

 

 

 

 

l:| Defendant executes Rule 20 consent form and is ordered HELD TO ANSWER to the U. S. District Court, Central District
at l:| Los Angeles |:l Riverside l:| Santa Ana.
II. PROCEEDINGS: DETENTION HEARING
121 Gevemmem’s request for detention is: ij GRANTED lsd DENIED l:i WITHDRAWN m coNTiNUED
l:| Counsel stipulation to bail.
[] Court finds presumption under 18 USC 3142e has not been rebutted.
l:l Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate Detention Order.
|:l Court finds presumption under 18 USC 3142e has been rebutted.
Ei Court sets bail at: $ 350,000.00 iii SEE ATTACHED COPY OF CR-01 BOND FORM FOR
CONDITIONS OF RELEASE.
l:l Court orders that defendant be detained for a period not to exceed ten (10) Court days. See separate order re temporary
detention.
l:| Witnesses CST El Exhibits Marked l:| See separate list.
l:| Court orders that exhibits be returned to the respective counsel / party of record. l:| See Reeeipt for Release of Exhibits
to Counsel. l:| Release Order Issued - Release No.:
|:| Court orders case continued to at [:l a.m. E p.m. for
before Judge in courtroom .
M Other: Defendant Waived his right of an lD hearing. Prel,`minary Hearing is set for 10/16/ 18 at 4:30 p.m. before the Duty Jud,<_’.e.
G\rder is Sia\ied_ +o §°1>. w dPST oct 1117/016 -
l l I. : 41
II. ___ .
Deputy Clerk Initials bm
M-50 (06/10) MINUTEs - RULE 5/20 HEARING / DETENTioN HEARING

Case 3:18-cr-00025-NKI\/|-.]CH Document 19-7 Filed 10/15/18 Page 1 of 5 Pageid#: 230

Case 2:18-mj-O2624-DUTY Document 14 Filed 10/10/18 Page 2 of 5 Page |D #:54

 

x sweet all /O!)z(i@

UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

Case Name: United States of America v. Michael Paul Miselis Case No. 18-MI-2624-1
§ Defendant |:\ Material Witness

 

 

Violation of Title and Section: 18 USC 2101, 18 USC 371
\:] Summons [:\ Out of District E Under Seal \:] Modified Date:

 

Check o_nly one of the five numbered boxes below ( unless one bond is to be replaced by another):

1- i:i Personal Recognizance (sign“twe Onl)') (c). Affidavit of Surety With ]ustification Releas€ NO_
(Form CR-3) Sigrl€d by:

 

 

2. [: Unsecured Appearance Bond
$

 

 

 

 

P

arents [:] Release to Pretrial ONLY

3. Appearanc€ Bond |:] Release to Probation ONLY
$ 350.000 [:] Forthwith Release

 

(a). E Cash Deposit (Amaunt or %) (Form CR-7) With Fuu Deeding Of Property:

5762 E. Acorn Court

 

 

(b). :| Affidavit of Surety Without

 

 

 

 

 

 

 

 

 

 

 

 

 

 

]ustification (Form CR-4) Signed by: Stockton, CA 95212 AH Conditions Of Bond
(Exc§pt Clearz'ng- Warrants
Con ztiori) Must be Met
and Posted by:
10/ 19/2018
Third-Party Custody
4_ g Collateral Bond in the Amount of (Cash Aff`ldaVit (FO?‘m CR'31)
or Negotiable Securities):
$ [E Bail Fixed by Court:
5_ [:\ Corporate Surety Bond in the Arnount of: TPR / bm
5 (]udge / Clerk'$ Initials)

 

 

 

 

 

 

 

 

PRECONDITIONS TO RELEASE
[: The government has requested a Nebbia hearing under 18 U.S.C. § 3142(g)(4).

|:| The Court has ordered a Nebbia hearing under § 3142 (g)(4).
|:[ The Nebbia hearing is set for at m a_m_ |:\ p'm_

 

 

ADDITIONAL CONDITIONS OF RELEASE

In addition to the GENERAL CONDITIONS of RELEASE, the following conditions of release are imposed upon you:
\:] Submit to: @ Pretrial Services Agency (PSA) supervision as directed by PSA; m Probation (USPO) supervision as directed by USPO.
(The agency indicated above, PSA or USPO, will be referred to below as "Supervisircg Agency. ")

|:\ Surrender all passports and travel documents to Supervising Agency no later than 10/ 19/ 2018 , sign a Declaration

 

re Passport and Other Travel Documents (Form CR-37), and do not apply for a passport or other travel document during the pendency

of this case.

[:\ Travel is restricted to County of LA, Eastern Dist of CA & Western Dist of Virginia unless prior permission is granted by Supervising

 

Agency to travel to a speci§§c othe(r location. Court permission is required for international travel.
wl d
E] Resid%i; approve by Supervising Agency and do not relocate without prior permission from Supervising Agency.
:\ Maintain or actively seek employment and provide proof to Supervising Agency. E Employment to be approved by Supervising Agency.

E Maintain or begin an educational program and provide proof to Supervising Agency.

Defendant`s Initialszyo l\i\\~l\ Date: {) \Oi\@ \qg

non Q-'|Q r\r nnn')l: l\ll/M x
\., v..l.u ul VVVL l\|[\

(` 1r\ii r\ . .. _. -. i- w
cR_i (oz‘ris)~ mr Lnimmwil@mirdrdm REtEueODiimr/Kb§¢ll@w@a@e 2 of 5 F><'Jigeid#l?/‘`QP,H_OF4

 

Case 2:18-mj-O2624-DUTY Document 14 Filed 10/10/18 Page 3 of 5 Page |D #:55

Case Name: United States of America v. Michael Paul Miselis Case No. 18-M]-2624-1
[:] Defendant \___\ Material Witness

 

E| Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
witness in the subject investigation or prosecution, g including but not limited to
;:] except

Avoid all contact, directl or indirectl (includinv b an electronic means), with an known codefendants except in the resence
y Y n Y Y Y P

 

 

 

of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

 

@ Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons @ In order to determine compliance,
you agree to submit to a search of your person and/ or property by Supervising Agency in conjunction with the U.S. Marshal.

[: Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
own legal or true name without prior permission from Supervising Agency. :| In order to determine compliance, you agree
to submit to a search of your person and/ or property by Supervising Agency in conjunction with the U.S. Marshal.

[:] Do not engage in telemarketing.

g Do not sell, transfer, or give away any asset valued at $ or more without notifying and obtaining

 

permission from the Court, except

 

|:l Do not engage in tax preparation for others.

[:| Do not use alcohol.

:] Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
Supervising Agency.

[:\ Do not use or possess illegal drugs or state-authorized marijuana. [:l In order to determine compliance, you agree to
submit to a search of your person and/ or property by Supervising Agency in conjunction With the U.S. Marshal.

:l Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
prescribed by a medical doctor.

[:] Submit to: Edrug and/or g alcohol testing. lf directed to do so, participate in outpatient treatment approved by Supervising Agency.
You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.

[:| Participate in residential [:] drug and/or [:] alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
of treatment based upon your ability to pay as determined by Supervising Agency. |:] Release to PSA only g Release to USPO only

E Subrnit to a mental health evaluation. lf directed to do so, participate iri mental health counseling and/or treatment approved by
Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.

E] Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
Agency, which \:|will or \:]will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment
[:] Location monitoring only - no residential restrictions;

_or_
m You are restricted to your residence every day:
l:l from ij a.m. l:l p.m. to ij a.m. m p.m.
|:] as directed by Supervising Agency;

_or_
Defendant's Initials:

 

    

   

cR-i (02/18) ' - »"\h- e*z'”“'e ;'~o § ~

Case 2:18-mj-O2624-DUTY Document 14 Filed 10/10/18 Page 4 of 5 Page |D #;56
Case Name: United States of America v. Michael Paul Miselis Case No. 18-M]-2624-1
l:\ Defendant [:] Material Witness

_|!| You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

, all of which must be preapproved by Supervising Agency;

 

 

[:] Release to PSA only [: Release to USPO only
[:\ You are placed in the third-party custody (Form CR-31) of

 

m Clear outstanding |__| warrants or [:] DMV and traffic violations and provide proof to Supervising Agency Within days

of release from custody.
\E Do not possess or have access to, in the home, the workplace, or any other location, any device that offers internet access except

as approved by Supervising Agency. \:j In order to determine compliance, you agree to submit to a search of your person §-
” us

and/or ro e b Su ervisingA enc in con`unctionwiththeU.S.Marshal. gm C°W‘Fu-|'Q'G W\ how m
p prty Y P s \/ 1 615 word protected w\'H/\ passion
n

[:| Do not associate or have verbal, written, telephonic, electronic, or any other co munication with y person who is less than `

the age of 18 except in the presence of a parent or legal guardian of the minor. AC>C.S n O‘l'
|:\ Do not loiter or be found Within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by childreE'l;'g-IN m

under the age of 18. CLC,CL$ "ll
[:\ Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare

facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.

[: Do not view or possess child pornography or child erotica. [:\ In order to determine compliance, you agree to submit to a search

of your person and/ or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.

Marshal.

[:\ Other conditions: :`MW\Q(§\`G`¥'\"‘\
' er\s and other weapon paraphernalia tv be released +o FBI before release
_ D@§¢\,\O\qy\+ jo +i/at\/e'\ /+o 'Si`oc|i‘ibn \`¢/i wisqu of powewa am l~¢ ov\ direct FO\>+C
»~(>rd@f stowed 40 5 pw\ fsT@c,t_ 11,9_0'1% '

» De<€eviola,vtil r\/icu¢ riot howe amy contact with mei/mars of- R_A.t\/l.

0¢€1\/\~| o”l'l/\.e,if UUl/\¢:ft Sopi/éVl/iacq qi(z>op. hH
/ DPfC\/\Aayfj' W\\)$“i' m cW"l` +o‘r\ecuces<il lilei~r\`e't,\ §ev\/\`ce; O€éi`ca L~)\H/uv\ 251

GE ERAL CONDITIONS oF RELEASE 130 ms 09 am`v\`
\\/i Stbcl’\tov\

l Will appear in person in accordance With any and all directions and orders relating to my appearance in the above entitled matter as
may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate ]udge thereof, or in any other
United States District Court to Which l may be removed or to which the case may be transferred

l will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
direction in connection with such judgment as the Court may prescribe.

l will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
so that l may be reached at all times.

l will not commit a federal, state, or local crime during the period of release.

l will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, l will not
tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. l understand that if I do so, l may be
subject to further prosecution under the applicable statutes

l will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.

. i
Df d r' 1 'r'el; “- D r. r'_'i.-'-I =-
Case 3'1R-r~r_nngg5 nil/ii wm een an 5 ml 5 >Q__&.L\ ae\)"'-`;l.e.»-_-.L.u\.l»__

CR-i (02/18) ""'l:Ei<i‘rttA'L DQMW'®MALIMA Rl€lliM€lE &1@11:‘115\/!§18801®&9@44 Of 5 Pang id#! pé§§’>yol: 4

Case 2:18-mj-O2624-DUTY Document 14 Filed 10/10/18 Page 5 of 5 Page |D #:57

Case Name: United States of America v. Michael Paul Miselis Case No. 18-MI-2624-1

 

 

E] Defendant l:] Material Witness

ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

As a condition of my release on this bond, pursuant to Title 18 of the United States Code, 1 have read or have had interpreted to me
and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
continue in full force and effect until such time as duly exonerated

l understand that violation of any of the general and/ or additional conditions of release of this bond may result in a revocation of
release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/ or
fine.

l further understand that ifl fail to obey and perform any of the general and/ or additional conditions of release of this bond, this bond
may be forfeited to the United States of America. If said forfeiture is not set aside, judgment may be summarily entered in this
Court against me and each surety, jointly and severally, for the bond amount, together with interest and costs. Execution of the
judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
United States, and any cash or real or personal property or the collateral previously posted in connection with this bond may be
forfeited.

 

" ‘ “ j ./ .r."l ,."';j t _ 1 . » .')
se mm il rv f/flefif f i;».i' 23 20a _ ibt owe

Date Sigrzatare 03‘Defendarlt / Material Witness lephorie Nurnber

iO l/O? A‘I\R\F\Q,"{M C/P\

City and State (DO NOT\INCLUDE ZIP CODE)

[:] Check if interpreter is used: 1 have interpreted into the language this entire form

 

and have been told by the defendant that he or she understands all of it.

 

 

Interpreter's Signature Date
Approved:

United States District judge / Magistrate judge Date
If cash deposited: Reeeipt # for $

 

 

(This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)

‘ ' ' . . ' l .(\
Case 3:18-cr-00025-NKi\/l-1r~!_g nm..mcm+ m -, .-=. liefir}ii?}]ls,inl“als' li\“ Date\.@_l§ll§llli>,
cR-i(oz/is) cENTRALDi`s’Tiii`C ' t A' iron A 1b sEdMeh§ll\itiizoNrb&QB\/ib OT 5 Pag¢|d#;i>zgiz|a oF4

